—’In an action to set aside a deed o£ real property, and for other relief, the appeal is from a judgment entered after trial before an Official Referee, dismissing the amended complaint on the merits. Appellant sought to set aside the deed on the grounds (1) that it was executed and delivered to take effect only upon the grantor’s death and was without consideration, and (2) that the conveyance was the result of undue influence exerted by respondent Goodman on the grantor, mother of the parties. Judgment unanimously affirmed, with costs. No opinion.
Present — Nolan, P. J., Wenzel, Beldock, Murphy and Kleinfeld, JJ.